Citation Nr: 0938338	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-11 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for heat exhaustion 
related disability.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD


S. Armstrong, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to January 1967. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO). In his April substantive 
appeal in these matters the Veteran expressed a timely notice 
of disagreement with a denial of  service connection for 
hearing loss.  In July 2008 the RO issued a statement of the 
case in such matter; the Veteran was advised that a 
substantive appeal was needed to perfect an appeal in the 
matter.  He has not filed a substantive appeal in the matter, 
and the issue of service connection for hearing loss is not 
before the Board.  


FINDINGS OF FACT

1. There is no competent (medical) evidence that the Veteran 
has, or at any time since he filed his claim has had, a 
chronic disability related to heat exhaustion. 

2.  Tinnitus was not manifested in service and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein.


CONCLUSIONS OF LAW

1. Service connection for a disability related to heat 
exhaustion is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). An August 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing. In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the letter informed 
the Veteran of disability rating and effective date criteria. 
He has had ample opportunity to respond/ supplement the 
record. 

The Veteran's pertinent service treatment records (STRs) and 
postservice treatment records have been secured. The RO 
arranged for a VA examination in October 2006. The Veteran 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist is met.  
B.	Factual Background

The Veteran's DD 214 reflects that the civilian equivalent of 
his military occupation specialty is ship's electrician.  His 
STRs are silent for complaints, findings, treatment, or 
diagnosis relating to heat exhaustion or tinnitus.  They 
reveal that in December 1963 he sustained a brain concussion.

2005 and 2006 private medical records from Dr. M. S. and 2006 
VA medical records do not show any complaint, diagnosis or 
treatment relating to heat exhaustion.

On October 2006 VA audiological evaluation it was noted that 
the Veteran "reported noticing a constant, bilateral high-
pitched tinnitus since 1970." The examiner also noted that 
the Veteran sustained a concussion in 1965 and was unsure 
whether it had affected his hearing. The Veteran reported 
that he worked in a chemical plant for 30 years with 
occasional use of hearing protection and that he hunted, used 
chainsaws, and power tools with occasional use of hearing 
protection. The examiner opined that "[the Veteran] has 
significant noise exposure in the military but also has 
significant noise exposure in his occupational and 
recreational activities. It is impossible to determine 
without complete speculation whether [the Veteran's] . . . 
tinnitus is related to military noise exposure."

A March 2007 letter from Dr. P. B. summarizes the Veteran's 
medical treatment from 1995 to 2004; it contains no mention 
of heat exhaustion. 

In March 2008 the Veteran stated that he stood watch in the 
boiler room and fire room where temperatures "exceed 115 
degrees F with no ventilation and no drinking water available 
. . ." He described 4 hour on 4 hour off watches in high 
temperature environments. He indicated that he reported heat 
exhaustion to his division officer, and further indicated 
that heat exhaustion symptoms did not occur unless conditions 
were similar to those in an engine room. The Veteran related 
his tinnitus to noise exposure from high speed turbine 
engines that created "a very high pitched whine 
continually" and for which "no hearing protection [was] 
available." He also alleged noise trauma from ship's guns.  
He stated: "At the time I left the service I had [tinnitus] 
constantly in my left ear and intermittently in my right 
ear." 

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§  1110, 1131. In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals. Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence). 
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims. 

        Heat Exhaustion

The threshold matter that must be addressed in this matter 
(as with any case seeking service connection) is whether the 
Veteran has the disability for which service connection is 
sought, i.e., a disability related to heat exhaustion.  In 
the absence of proof of a present disability there can be no 
valid claim for service connection. Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Here, a disability (or symptoms) related to heat exhaustion 
is not shown to have been manifested in service, and there is 
no competent evidence that the Veteran has, or at any time 
since the filing of his claim has had, a chronic disability 
related to heat exhaustion.  While he indicates he reported 
heat exhaustion to a commanding officer in service, the 
record does not show, nor does he allege treatment for such 
disability.  All of his postservice treatment records 
identified and secured have been reviewed and none shows, or 
suggests, he might have such disability.  Even the Veteran's 
accounts do not suggest that he has a chronic disability 
related to heat exhaustion, as he indicates that such 
symptoms occur only when conditions are akin to those in an 
engine room.  

In summary, there is no competent evidence showing or 
suggesting that the Veteran has a disability related to heat 
exhaustion.  A threshold requirement for establishing service 
connection for such disability is not met.  See Hickson, 12 
Vet. App. at 253; see also Brammer, 3 Vet. App. at 225.  
Accordingly, the analysis does not need to proceed any 
further; the claim must be denied.

	Tinnitus

It is not in dispute that the Veteran has tinnitus.  Tinnitus 
is a disability, the presence of which is established by 
subjective complaints.  The Board finds no reason to question 
the Veteran's accounts that he has ringing in his ears.  What 
he must still show to establish service connection for his 
tinnitus is that it was incurred or aggravated in service/is 
related to disease or injury therein.  

While the record shows that the Veteran sustained a 
concussion early in his service, no complaints of tinnitus 
were noted at the time.  Significantly, he underwent 
neurological evaluation at the time, and presumably, a 
complaint of tinnitus would have been recorded.  There is no 
objective corroboration for the Veteran's accounts regarding 
the onset of his tinnitus.  As his service separation 
examination was also silent for tinnitus, and there is no 
postservice notation of tinnitus prior to the filing of his 
claim seeking service connection for such, the Board finds 
the Veteran's accounts (in his claim filed in 2006, and 
thereafter) that he has had tinnitus beginning in service 
(1964) and persisting since to be compensation -driven, and 
not credible.  Consequently, service connection for tinnitus 
on the basis that it became manifest in service, and 
persisted, is not warranted. 

What is needed to establish service connection for tinnitus 
in these circumstances is competent (medical) evidence that 
relates the tinnitus to an event, injury, or disease in 
service.  There is no such evidence.  The only competent 
evidence that addresses the matter of a nexus between the 
Veteran's tinnitus and his service/events (including noise 
trauma) therein is in the report of the October 2006 VA 
audiological evaluation.  That opinion is essentially against 
the Veteran's claim, as the examiner stated that it is 
impossible to determine without complete speculation 
[emphasis added] whether [the Veteran's] . . . tinnitus is 
related to military noise exposure.  An opinion based on 
speculation is lacking in probative value.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993)   The opinion is by a 
medical professional (audiologist) who is competent to offer 
an opinion in the matter, and refers to supporting medical 
data (a 30 year post-service history of exposure to 
noise)(the Board notes incidentally that record also shows a 
postservice medical history of treatment with antibiotics, 
another known etiology for tinnitus) .  Therefore, it is 
probative evidence in this matter.  As there is no competent 
evidence to the contrary, it is persuasive. 

The Veteran's own statements relating his tinnitus to noise 
exposure during service are not competent medical evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology. See Espiritu, 2 Vet. App. at 495. 

As the preponderance of the evidence is against a finding 
that there is a nexus between the Veteran's current tinnitus 
and his service, the preponderance of the evidence is against 
his claim seeking service connection for such disability.  
Accordingly, the claim must be denied.  


ORDER


Service connection for a disability related to heat 
exhaustion is denied. 

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


